Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 5 and 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In the specification at page 2 line 9 “funding” should be –finding--.
In the specification at page 2 line 11 “but can able projected no9t” is not clear.
In the specification at page 11 line 17 “in military environments, e.g. Iraq, Syria, Afghan,”  should be changed to –in extreme weather—since those specific locations are not exclusively military and other areas have extreme weather without being military in nature.
In the specification at page 12 line 19 “628” should be –708—since the female apertures are labeled 708 in the drawings and 628 is being used for the bubble-mechanisms.
.
Appropriate correction is required.
Claim Objections
Claims 8 and 13-18 are objected to because of the following informalities:  
Claim 8 is objected to at line 2 for a lack of antecedent basis for “the stud-finder”.  Claim 1 from which claim 8 depends described “a carpentry tool” which is not necessarily a stud-finder since no stud finding mechanism is be claimed in claim 1.  In addition, the device of claim 8 is missing essential elements for a stud-finder since no stud-finding limitation is provided.
Claim 13 is objected to at line 3 for a lack of antecedent basis for “the stud-finder”.  Claim 1 from which claim 13 depends described “a carpentry tool” which is not necessarily a stud-finder since no stud finding mechanism is be claimed in claim 1.  In addition, the device of claim 13 is missing essential elements for a stud-finder since no stud-finding limitation is provided.
Claim 14 is objected to at line 2 for a lack of antecedent basis for “the stud-finder”.  Claim 1 from which claim 14 depends described “a carpentry tool” which is not necessarily a stud-finder since no stud finding mechanism is be claimed in claim 1.  In addition, the device of claim 14 is missing essential elements for a stud-finder since no stud-finding limitation is provided.  Claims 15-18 ultimately depend from claim 14 and therefore, also are objected to because of the dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 10, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich (7,287,336) in view of Sergyeyenko (2008/0110038).
The method as claimed in claim 1 is substantially disclosed by Goodrich including the steps of manufacturing a rectangular body/chassis (figure 10); positioning a plurality of bubble level inserts 46, 50 at opposite ends of the rectangular body/chassis; positioning a center mound (figure 10 between the bubble levels) within the body/chassis and between the bubble level inserts; manufacturing a front protruding part (figure 10 not labeled) to have a flat side (the end next to the housing); locating a notch (end of protruding part away from the housing in figure 10) within the front protruding part at the center of the (protruding part away from the housing in figure 10); and attaching the flat side of the front protruding part to a short end of the rectangular surface of the body/chassis, but lacks the end of the protruding part away from the housing being elliptical and locating a hole within the front protruding part at its center.  
Sergyeyenko teaches a carpentry tool having an end with a curved shape and it has long been held that the change in shape of a device, lacking some unexpected result, is not considered a patentably distinct feature.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
With respect to claim 5 the combination of Goodrich in view of Sergyeyenko disclose locating a magnet (Goodrich 45 figure 10) inside the center of the body/chassis and mounting the magnet directly on a bottom plate rear surface of the body/chassis.
With respect to claim 9 the combination of Goodrich in view of Sergyeyenko disclose constructing the body/chassis to have a pre-fitted cavity for the magnet (Goodrich inherently includes a pre-fitted cavity for the magnet 45 so the magnet does not move in the device).
With respect to claim 10 the combination of Goodrich in view of Sergyeyenko disclose constructing the body/chassis to have two or more cavities for containing two or more bubble level mechanisms (as shown by Goodrich in figure 10).
With respect to claim 11 the combination of Goodrich in view of Sergyeyenko disclose constructing the body/chassis to have two or more reinforcing ribs (Goodrich and broadly speaking all the references have reinforcing ribs), using the reinforcing ribs to help pop out the body/chassis out of its mold.
.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich (7,287,336) in view of Sergyeyenko (2008/0110038) as applied to claims 1, 5, 9, 10, 11, and 19 above, and further in view of Harari et al (2007/0283584).
The method as claimed is disclosed by the combination of Goodrich in view of Sergyeyenko as stated in the rejection recited above for claims 1, 5, 9, 10, 11, and 19, but lack specifically manufacturing the rectangular body/chassis from acrylonitrile butyl styrene (ABS).
Harari et al teaches manufacturing light beam pointing devices out of acrylonitrile butyl styrene (ABS) [0030] as a suitable rigid lightweight material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the device of the combination of Goodrich in view of Sergyeyenko acrylonitrile butyl styrene (ABS) as taught by Harari et al as a suitable rigid lightweight material.
Claims 3 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich (7,287,336) in view of Sergyeyenko (2008/0110038) as applied to claims 1, 5, 9, 10, 11, and 19 above, and further in view of Etter et al (7,346,847).
The method as claimed is disclosed by the combination of Goodrich in view of Sergyeyenko as stated in the rejection recited above for claims 1, 5, 9, 10, 11, and 19, but lack positioning a plurality of male studs on a longitudinal side of the rectangular body/chassis.
Etter et al teaches using a plurality of male studs 112, 114, 120, 122, 3040, 3044 on the rectangular body/chassis to removably attach the separate devices at specific locations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of male studs on a longitudinal side of the rectangular body/chassis on the device of the combination of Good rich in view of Sergyeyenko as taught by Etter et al to removably attach separate devices at specific locations.
With respect to claim 13 the combination of Goodrich in view of Sergyeyenko and Etter et al disclose locating one or more male protrusions (see rejection of male studs above taught by Etter et al) that stick out slightly from the surface of the body/chassis along both longitudinal sides of the stud-finder mechanism, the one or more male protrusions mating the stud finder mechanism with a laser mechanism.
With respect to claims 14 and 15 the combination of Goodrich in view of Sergyeyenko and Etter et al disclose constructing a laser mechanism separate from the stud-finder mechanism having a laser body/chassis, a laser engine, and a laser lens; locating the laser lens facing external to the laser body/chassis and being near but in 
With respect to claim 16 the combination of Goodrich in view of Sergyeyenko and Etter et al disclose constructing the laser body/chassis to further comprises a plurality of reinforcing ribs (Goodrich and broadly speaking all the references have reinforcing ribs), a battery compartment (Goodrich 32), a push micro switch (Goodrich 38) on the top of the laser to turn the laser on/off.
With respect to claim 17 the combination of Goodrich in view of Sergyeyenko and Etter et al disclose inserting the laser engine into the body/chassis using an assembly mechanism that lifts the various wiring components out of the way and makes it more accessible to be later routed and connected to the battery compartment (inherent in Goodrich during assembly or the wires could not be attached).
With respect to claim 18 the combination of Goodrich in view of Sergyeyenko and Etter et al disclose routing the plurality of wires between the laser engine and the battery compartment after the above insertion (inherent in Goodrich during assembly or the wires could not be attached).
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich (7,287,336) in view of Sergyeyenko (2008/0110038) as applied to claims 1, 5, 9, 10, 11, and 19 above, and further in view of Smith (2014/0202013).
The method as claimed is disclosed by the combination of Goodrich in view of Sergyeyenko as stated in the rejection recited above for claims 1, 5, 9, 10, 11, and 19, but lack tapping a female threaded aperture within the center mound, the female threaded aperture being compatible with a male member of a camera tripod.
Smith teaches using a standard a female threaded aperture in a laser device to attach to a camera tripod to support the laser.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to tap a female threaded aperture within the center mound in the combination of Goodrich in view of Sergyeyenko as taught by Smith so the female threaded aperture being compatible with a male member of a camera tripod to support the device.
With respect to claim 8 the combination of Goodrich in view of Sergyeyenko and Smith disclose locating a second female-threaded UNC aperture on a surface of the stud-finder mechanism (same teaching of Smith so the device can be mounted on a tripod).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich (7,287,336) in view of Sergyeyenko (2008/0110038) as applied to claims 1, 5, 9, 10, 11, and 19 above, and further in view of Henry (7,690,124).
The method as claimed is disclosed by the combination of Goodrich in view of Sergyeyenko as stated in the rejection recited above for claims 1, 5, 9, 10, 11, and 19, 
Henry teaches using a rare earth magnet specifically neodymium (column 11 lines 51+) to provide a strong magnet to detect the metal in the studs and attach the stud finder/laser device to the wall.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a rare earth magnet specifically neodymium in the combination of Goodrich in view of Sergyeyenko as taught by Henry to provide a strong magnet to detect the metal in the studs and attach the stud finder/laser device to the wall.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich (7,287,336) in view of Sergyeyenko (2008/0110038) as applied to claims 1, 5, 9, 10, 11, and 19 above, and further in view of Ryoo et al (2015/0185004).
The method as claimed is disclosed by the combination of Goodrich in view of Sergyeyenko as stated in the rejection recited above for claims 1, 5, 9, 10, 11, and 19, but lack locating ruler markings along one or more longitudinal sides of the stud-finder mechanism.
Ryoo et al teaches using ruler markings along one or more longitudinal sides of a carpentry tool to measure distances.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add ruler markings along one or more longitudinal sides of the device of the combination of Goodrich in view of Sergyeyenko as taught by Ryoo et al to measure distances.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich (7,287,336) in view of Sergyeyenko (2008/0110038) and Etter et al (7,346,847) as applied to claims 3 and 13-18 above, and further in view of Henry (7,690,124).
The method as claimed is disclosed by the combination of Goodrich in view of Sergyeyenko and Etter et al as stated in the rejection recited above for claims 3 and 13-18, but lack the step of the user feeling a magnetic pull when passing over a screw that is hidden behind the drywall in the stud.
Henry teaches using a magnet as a stud finder by the user feeling a magnetic pull when passing over a screw that is hidden behind the drywall in the stud.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the magnet in the combination of Goodrich in view of Sergyeyenko and Etter et al as the stud finder as taught by Henry with the user feeling a magnetic pull when passing over a screw that is hidden behind the drywall in the stud.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tin et al (9,134,447) teaches using holes 302 (a-c) to mark locations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855